COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Justin Carl Folsom v. Corin Cardenas Folsom

Appellate case number:     01-22-00426-CV

Trial court case number: CCL9686

Trial court:               County Court at Law of Washington County

         Appellant Justin Carl Folsom appeals from a judgment signed on May 3, 2022. Absent
any time-extending motions, a notice of appeal must be filed thirty days after the judgment is
signed. See TEX. R. APP. P. 26.1. Under Texas Rule of Appellate Procedure 26.3, the “appellate
court may extend the time to file the notice of appeal if, within 15 days after the deadline for
filing the notice of appeal, the party: (1) filed in the trial court the notice of appeal; and (2) filed
in the appellate court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3. Rule
10.5(b)(2) provides that a motion to extend time to file a notice of appeal must (1) state the
deadline for filing the item in question; (2) state the facts relied on to reasonably explain the need
for an extension; (3) identify the trial court; (4) state the date of the trial court’s judgment or
appealable order; and (5) state the case number and style of the case in the trial court. See TEX.
R. APP. P. 26.1, 26.3, 10.5(b)(1)-(2).
         Appellant filed his notice of appeal on June 3, 2022, one day after it was due, but within
the fifteen-day period allowed under Rule 26.3 for the filing of a motion for extension of time to
file a notice of appeal. See TEX. R. APP. P. 26.3; see also Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (holding motion for extension of time is necessarily implied when appellant,
acting in good faith, files notice of appeal within fifteen-day grace period provided by Rule
Texas Rule of Appellate Procedure 26.3). On June 16, 2022, Appellant’s counsel filed a motion
for extension of time to file the notice of appeal, stating that the notice was late due to his client’s
delay in engaging him. See TEX. R. APP. P. 10.5(b), 26.3.
        The motion complies with the requirements of Rule 10.5(b) in that it identifies the
deadline for filing the notice of appeal, provides the facts relied on to reasonably explain the
need for the extension, and identifies the trial court, the date of the judgment, and the case
number and style in the trial court. Given that the notice of appeal was filed within the fifteen-
day grace period, and because counsel’s explanation for the delay indicates he was acting in
good faith in seeking the extension, we grant the motion for extension of time in which to file
the notice of appeal.
       It is so ORDERED.

Judge’s signature: _/s/ Veronica Rivas-Molloy
                   Acting individually


Date: July 7, 2022